UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22653 SYMETRA MUTUAL FUNDS TRUST (Exact name of registrant as specified in charter) 777 108th Ave. NE, Suite 1200, Bellevue, WA 98004 (Address of principal executive offices) (Zip code) Daniel R. Guilbert 777 108th Ave. NE. Bellevue, WA 98004 (Name and address of agent for service) (800) 796-3872 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:March 31, 2013 Item 1. Schedule of Investments. Quarterly Report (Unaudited) March 31, 2013 Symetra DoubleLine® Total Return Fund Symetra DoubleLine® Emerging Markets Income Fund Symetra Yacktman Focused Fund Table of Contents Schedule of Investments Symetra DoubleLine® Total Return Fund 3 Symetra DoubleLine® Emerging Markets Income Fund 5 Symetra Yacktman Focused Fund 10 Notes to Quarterly Report 13 2 Symetra DoubleLine® Total Return Fund Schedule of Investments March 31, 2013 (Unaudited) Principal Amount Market Value AGENCY MORTGAGE BACKED SECURITIES - 50.5% Federal Home Loan Mortgage Corporation, Series 4109 KD, 3.000%, 05/15/2032 $ $ Federal National Mortgage Association, Series 2005-88 ZC, 5.000%, 10/25/2035 Series 2009-41 ZA, 4.500%, 06/25/2039 Series 2009-98 DZ, 4.500%, 12/25/2039 Series 2010-132 B, 4.500%, 11/25/2040 Series 2012-72 QZ, 3.500%, 07/25/2042 Federal National Mortgage Association Pass-Thru, Pool MA0919 3.500%, 12/01/2031 Pool AK9439 4.000%, 03/01/2042 Pool AK9438 4.000%, 03/01/2042 Pool MA1039 3.500%, 04/01/2042 Pool MA1068 3.500%, 05/01/2042 Pool AB5459 4.000%, 06/01/2042 Pool MA1117 3.500%, 07/01/2042 Government National Mortgage Association, Series 2008-48 Z, 4.865%, 04/16/2048 TOTAL AGENCY MORTGAGE BACKED SECURITIES (Cost $6,030,224) NON-AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS - 43.5% Banc of America Fund Corp., Series 2006-3 3A1, 5.750%, 03/25/2036 Citigroup Mortgage Loan Trust, Inc., Series 2004-HYB1 A32, 2.806%, 02/25/2034 (a) Citimortgage Alternative Loan Trust, Series 2006-A7 1A12, 6.000%, 12/25/2036 Countrywide Alternative Loan Trust, Series 2005-J8 1A5, 5.500%, 07/25/2035 Series 2005-J13 2A4, 5.500%, 11/25/2035 Countrywide Home Loan, Series 2005-HYB8 4A1, 4.611%, 12/20/2035 (a) Homebanc Mortgage Trust Series 2005-3 A1, 0.444%, 07/25/2035 (a) JP Morgan Mortgage Trust, Series 2007-S3, 6.000%, 08/25/2037 MLCC Mortgage Investors, Inc. Series 2006-3 1A, 2.509%, 10/25/2036 (a) Residential Accredit Loans, Inc., Series 2006-QS13, 6.000%, 09/25/2036 Series 2007-QS7, 6.750%, 06/25/2037 Series 2007-QS11, 7.000%, 10/25/2037 Residential Funding Mortgage Securities Trust, Series 2007-S9 1A1, 6.000%, 10/25/2037 3 Symetra DoubleLine® Total Return Fund Schedule of Investments March 31, 2013 (Unaudited) (Continued) Principal Amount Market Value NON-AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS - 43.5% (continued) Wachovia Mortgage Loan Trust, LLC. 2005-A 2A1, 2.636%, 09/20/2035 (a) $ $ Wells Fargo Alternative Loan Trust, Series 2007-PA2 1A1, 6.000%, 06/25/2037 TOTAL NON-AGENCY COLLATERALIZED MORTGAGE OBLIGATIONS (Cost $4,802,807) Shares SHORT TERM INVESTMENTS - 5.6% Fidelity Institutional Money Market Funds - Government Portfolio 0.010% (b) TOTAL SHORT TERM INVESTMENTS (Cost $679,366) Total Investments (Cost $11,512,397) - 99.6% $ Other Assets in Excess of Liabilities - 0.4% NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. Footnotes: (a) Variable rate security. Rate disclosed as of March 31, 2013. (b) Rate quoted is seven-day yield at period end. The cost basis of investment for federal income tax purposes at March 31, 2013, was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. See accompanying notes to the Schedule of Investments. 4 Symetra DoubleLine® Emerging Markets Income Fund Schedule of Investments March 31, 2013 (Unaudited) Principal Amount Market Value FOREIGN CORPORATE BONDS - 91.8% Argentina - 1.2% WPE International Cooperatief U.A. 10.375%, 09/30/2020 $ $ Brazil - 13.9% BFF International, Ltd. 7.250%, 01/28/2020 CCL Finance, Ltd. 9.500%, 08/15/2014 Embraer Overseas, Ltd. 6.375%, 01/24/2017 Itau Unibanco Holding S.A. 5.650%, 03/19/2022 JBS LLC 7.250%, 06/01/2021 NET Servicos de Comunicacao S.A. 7.500%, 01/27/2020 Samarco Mineracao S.A. 4.125%, 11/01/2022 Chile - 11.0% Banco de Credito e Inversiones 3.000%, 09/13/2017 Celulosa Arauco y Constitucion S.A. 4.750%, 01/11/2022 Cencosud S.A. 5.500%, 01/20/2021 CFR International SpA 5.125%, 12/06/2022 Corpbanca S.A. 3.125%, 01/15/2018 Inversiones CMPC S.A. 4.750%, 01/19/2018 Colombia - 6.7% Grupo Aval, Ltd. 4.750%, 09/26/2022 Pacific Rubiales Energy Corp. 7.250%, 12/12/2021 Transportadora de Gas Internacional S.A. 5.700%, 03/20/2022 5 Symetra DoubleLine® Emerging Markets Income Fund Schedule of Investments March 31, 2013 (Unaudited) (Continued) Principal Amount Market Value Costa Rica - 2.0% Instituto Costarricense de Electricidad 6.950%, 11/10/2021 $ $ Dominican Republic - 2.8% AES Andres Dominicana, Ltd. 9.500%, 11/12/2020 EGE Haina Finance Co. 9.500%, 04/26/2017 Guatemala - 2.2% Industrial Senior Trust 5.500%, 11/01/2022 India - 2.5% Reliance Holdings USA, Inc. 5.400%, 02/14/2022 Indonesia - 2.2% Freeport-McMoRan Copper & Gold, Inc. 3.550%, 03/01/2022 Jamaica - 1.9% Digicel, Ltd. 7.000%, 02/15/2020 Kazakhstan - 1.8% Tengizchevroil Finance Corp. 6.124%, 11/15/2014 Malaysia - 4.2% IOI Investment BHD 4.375%, 06/27/2022 Penerbangan BHD 5.625%, 03/15/2016 Prime Holdings Labuan, Ltd. 5.375%, 09/22/2014 Mexico - 8.0% Cemex Espana Luxembourg 9.250%, 05/12/2020 Corporacion GEO S.A.B. de C.V. 9.250%, 06/30/2020 8.875%, 03/27/2022 6 Symetra DoubleLine® Emerging Markets Income Fund Schedule of Investments March 31, 2013 (Unaudited) (Continued) Principal Amount Market Value Mexico - 8.0% (continued) Empresa ICA S.A.B. de C.V. 8.900%, 02/04/2021 $ $ Petroleos Mexicanos 6.625%, 12/28/2015 Panama - 1.8% Global Bank Corporation 4.750%, 10/05/2017 Peru - 5.9% Banco de Credito del Peru 4.750%, 03/16/2016 Banco Internacional del Peru 8.500%, 04/23/2070 Corporacion Pesquera Inca S.A.C. 9.000%, 02/10/2017 Pesquera Exalmar S.A.A. 7.375%, 01/31/2020 Scotiabank Peru S.A. 4.500%, 12/13/2027 Qatar - 2.0% Ras Laffan Liquefied Natural Gas Co. 5.298%, 09/30/2020 Russia - 13.3% Alfa MTN Invest, Ltd. 9.250%, 06/24/2013 Gazprom OAO 8.125%, 07/31/2014 Gazprombank OJSC 7.933%, 06/28/2013 OJSC Novolipetsk Steel 4.950%, 09/26/2019 Russian Agricultural Bank OJSC 7.125%, 01/14/2014 Sibur Securities, Ltd. 3.914%, 01/31/2018 VTB Bank OJSC 6.875%, 05/29/2018 7 Symetra DoubleLine® Emerging Markets Income Fund Schedule of Investments March 31, 2013 (Unaudited) (Continued) Principal Amount Market Value South Africa - 1.9% Transnet SOC, Ltd. 4.500%, 02/10/2016 $ $ Thailand - 1.9% PTTEP Australia International Finance, Ltd. 4.152%, 7/19/2015 Turkey - 2.6% Tupras Turkiye Petrol Rafinerileri A.S. 4.125%, 05/02/2018 United Arab Emirates - 2.0% Dolphin Energy, Ltd. 5.500%, 12/15/2021 TOTAL FOREIGN CORPORATE BONDS (Cost $10,289,872) FOREIGN GOVERNMENT BOND - 3.4% Colombia - 1.1% Colombia Government International Bond 8.700%, 02/15/2016 Costa Rica - 2.3% Costa Rica Government International Bond 6.548%, 03/20/2014 TOTAL FOREIGN GOVERNMENT BOND (Cost $374,335) Shares SHORT-TERM INVESTMENTS - 3.4% Fidelity Institutional Government Portfolio, 0.010% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $388,468) Total Investments (Cost $11,052,675) - 98.6% $ Other Assets in Excess of Liabilities - 1.4% NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. Footnotes: (a) Rate quoted is seven-day yield at period end. 8 Symetra DoubleLine® Emerging Markets Income Fund Schedule of Investments March 31, 2013 (Unaudited) (Continued) The cost basis of investment for federal income tax purposes at March 31, 2013, was as follows*: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. See accompanying notes to the Schedule of Investments. 9 Symetra Yacktman Focused Fund Schedule of Investments March 31, 2013 (Unaudited) Shares Market Value COMMON STOCKS - 83.2% Air Freight & Logistics - 1.1% C. H. Robinson Worldwide, Inc. Beverages - 12.5% Coca-Cola Co. (The) PepsiCo, Inc. Capital Markets - 2.1% Bank of New York Mellon Corp. (The) 1,900 Goldman Sachs Group, Inc. (The) Northern Trust Corp. State Street Corp. Chemicals - 0.4% Sigma-Aldrich Corp. Commercial Banks - 1.5% U.S. Bancorp Communications Equipment - 5.9% Cisco Systems, Inc. Corning, Inc. Research In Motion, Ltd. (a) Computers & Peripherals - 1.8% Dell, Inc. Hewlett-Packard Co. Diversified Consumer Services - 0.6% Apollo Group, Inc., Class A (a) Food & Staples Retailing - 5.6% Sysco Corp. Wal-Mart Stores, Inc. Health Care Providers & Services - 1.4% Becton, Dickinson & Co. C.R. Bard, Inc. Covidien PLC Stryker Corp. Health Care Equipment & Supplies - 9.1% Patterson Cos., Inc. Wellpoint, Inc. 10 Symetra Yacktman Focused Fund Schedule of Investments March 31, 2013 (Unaudited) (Continued) Shares Market Value Household Products - 13.2% Clorox Co. (The) $ Procter & Gamble Co. (The) Media - 13.2% Comcast Corp., Class A News Corp., Class A Viacom, Inc., Class B Oil, Gas & Consumable Fuels - 2.4% ConocoPhillips Exxon Mobil Corp. Personal Products - 1.7% Avon Products, Inc. Pharmaceuticals - 5.3% Johnson & Johnson Pfizer, Inc. Software - 5.4% Microsoft Corp. TOTAL COMMON STOCKS (Cost $5,043,815) SHORT-TERM INVESTMENTS - 19.2% JPMorgan Liquid Assets Money Market Fund, 0.089% JPMorgan Prime Money Market Fund, 0.084% TOTAL SHORT-TERM INVESTMENTS (Cost $1,397,082) Total Investments (Cost $6,440,897) - 102.4% $ Liabilities in Excess of Other Assets - (2.4)% ) NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. Footnotes: PLC -Public Limited Company (a) Non-Income Producing The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 11 Symetra Yacktman Focused Fund Schedule of Investments March 31, 2013 (Unaudited) (Continued) The cost basis of investment for federal income tax purposes at March 31, 2013, was as follows*: Cost of Investments $ Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ * Because tax adjustments are calculated annually, the above table does not reflect any tax adjustments. See accompanying notes to the Schedule of Investments. 12 NOTES TO QUARTERLY REPORT Symetra Mutual Funds Trust March 31, 2013 (Unaudited) NOTE 1 – ORGANIZATION Symetra Mutual Funds Trust (the “Trust”) was organized as a Delaware statutory trust on November 21, 2011 and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Trust consists of three series (each, a “Fund” and collectively, the “Funds”), each representing a separate investment portfolio. The Board of Trustees (the “Board”) may from time to time issue other series, the assets and liabilities of which will be separate and distinct from any other series. The Funds commenced operations on May 30, 2012. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of the financial statements. These policies are in conformity with accounting principles generally accepted in the United States of America (“U.S. GAAP”). A. Security Valuation. Fair value is used for portfolio securities for which market quotations are readily available; other securities and assets are valued in good faith under procedures adopted by the Board. Securities primarily traded on any U.S. or foreign exchange or the National Association of Securities Dealers Automated Quotation System (“NASDAQ®”) are valued at their last quoted sale price on that exchange or the NASDAQ® Official Closing Price (“NOCP”), respectively. Securities listed on more than one exchange are valued at the last quoted sale price on the exchange on which the security is principally traded, or if there has been no sale on the day of valuation, at the mean between the bid and asked prices. Securities not listed or traded on an exchange are valued at the last sale price on the day of valuation. Securities and other assets for which market quotations are not readily available or for which an approved pricing service does not provide a valuation (or provides a valuation that appears unreliable or appears not to represent the fair value of a security or other asset) are valued at fair value as determined in good faith under procedures approved by or under the direction of the Board. Debt obligations with remaining maturities in excess of 60 days are valued at the evaluated mean by an approved pricing service. Debt securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day. In the case of securities of foreign issuers, the occurrence of certain significant events after the close of foreign markets, but prior to the time a Fund’s NAV is calculated (such as a significant surge or decline in the U.S. or other markets) often cause the closing market price of one or more securities to no longer reflect the fair value of such security at the time a Fund’s NAV is calculated. A significant event is an event that is reasonably likely to affect the market value of a Fund’s portfolio securities or other assets. If it is determined that such a significant event has occurred, a Fund will value securities of foreign issuers at fair value, taking into account such significant events, in calculating its NAV. In such cases, use of fair valuation can reduce an investor’s ability to seek to profit by estimating a Fund’s NAV in advance of the time the NAV is calculated. 13 NOTES TO QUARTERLY REPORT Symetra Mutual Funds Trust March 31, 2013 (Unaudited) (Continued) B. Foreign Currency Translation. The books and records of the Funds are maintained in U.S. dollars. Investment valuation and other assets and liabilities initially expressed in foreign currencies are converted each business day into U.S. dollars based upon current exchange rates. Purchases and sales of foreign investments and income and expenses are converted into U.S. dollars based upon exchange rates prevailing on the respective dates of such transactions. That portion of unrealized gains or losses on investments due to fluctuations in foreign currency exchange rates is not separately disclosed. The Funds do not isolate the portion of gains and losses on investments in securities that is due to changes in the foreign exchange rates from that which is due to changes in the market prices of such securities. The Funds report gains and losses on foreign currency related transactions as realized and unrealized gains and losses for financial reporting purposes, whereas such gains and losses are treated as ordinary income or loss for U.S. federal income tax purposes. C. Security Transactions, Investment Income and Distributions. Security transactions are recorded as of trade date for financial reporting purposes. Dividend income is recognized on the ex-dividend date, and interest income is recorded on an accrual basis. Realized gains or losses are reported on the basis of identified cost of securities sold. Bond discounts are accreted and premiums are amortized using the effective interest method. Distributions to shareholders are recorded on the ex-dividend date. Capital gains and income distributions, if any, are distributed at least annually. D. When-Issued and Delayed Delivery Securities and Forward Commitments. Funds may purchase securities on a when-issued or delayed delivery basis and may purchase or sell securities on a forward commitment basis. As of March 31, 2013 there were no investments in these types of securities. E. Federal Income Taxes. The Funds intend to continue to comply with the requirements of Subchapter M of the Internal Revenue Code, of 1986, as amended, necessary to qualify as regulated investment companies and to distribute all, or substantially all of their net investment income and any net realized capital gains to shareholders of the Funds sufficient to relieve them from all Federal income and excise taxes. Therefore, no provision is made for federal income taxes. Due to the timing of dividend distributions and the differences in accounting for income and realized gains and losses for financial statement and federal income tax purposes, the fiscal year in which amounts are distributed may differ from the year in which the income and realized gains and losses are recorded by the Funds. During the period ended December 31, 2012, the Funds did not have a liability for any unrecognized tax benefits. The Funds recognize interest and penalties, if any, related to unrecognized tax benefits as interest expense and other expense for penalties in the statement of operations. During the period, the Funds did not incur any interest or tax penalties. F. Use of estimates. The presentation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could differ from those estimates and assumptions. 14 NOTES TO QUARTERLY REPORT Symetra Mutual Funds Trust March 31, 2013 (Unaudited) (Continued) G. Indemnification Obligations. Under the Funds’ organizational documents, its current and former officers and trustees are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, in the normal course of business, the Funds enter into contracts that contain a variety of representations and warranties that provide general indemnifications. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred or that would be covered by other parties. NOTE 3 – FAIR VALUE OF FINANCIAL INSTRUMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds’ own market assumptions (unobservable inputs). The inputs or methodology used in determining the value of each Fund’s investments are not necessarily an indication of the risk associated with investing in those securities. Levels 1, 2 and 3 of the fair value hierarchy are defined as follows: Level 1 — Quoted prices in active markets for identical securities. Level 2 — Evaluated prices based on other significant observable inputs (including quoted prices for similar securities, foreign security indices, foreign exchange rates, fair value estimates for foreign securities and changes in benchmark securities indices). Level 3 — Significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments). The valuation techniques and significant inputs used in determining fair values of financial instruments classified as Level 1 and Level 2 of the fair value hierarchy are as follows: Common stocks that are traded on a national securities exchange are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are categorized as Level 2 of the fair value hierarchy. Fixed income securities including corporate, convertible, U.S. government agencies, U.S. treasury obligations, sovereign issues and non-U.S. bonds are normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The service providers’ internal models use inputs that are observable such as issuer details, interest rates, yield curves, prepayment speeds, credit risk/spreads and default rates. Securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. Mortgage and asset-backed securities are usually issued as separate tranches, or classes, of securities within each deal. These securities are also normally valued by pricing service providers that use broker dealer quotations or valuation estimates from their internal pricing models. The pricing models for these securities usually consider tranche-level attributes, estimated cash flows of each tranche, mortgage-based yield spreads for each tranche, current market data and incorporate deal collateral performance as available. Mortgage and asset-backed securities that use similar valuation techniques and inputs as described above are categorized as Level 2 of the fair value hierarchy. 15 NOTES TO QUARTERLY REPORT Symetra Mutual Funds Trust March 31, 2013 (Unaudited) (Continued) Short-term investments classified as money market instruments are valued at NAV. These investments are categorized as Level 1 of the fair value hierarchy. The following tables present by Fund the fair value of financial instruments classified by the valuation hierarchy described above. Symetra DoubleLine® Total Return Fund Level 1 Level 2 Level 3 Total Fixed Income Agency Mortgage Backed Securities $
